DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit or Declaration Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed June 11, 2021 is insufficient to overcome the rejection of claim 1 based upon 35 USC 103 over Matsuda (US20110146852A1)  as set forth in the last Office action because:  the declaration does not present evidence that the differences in results first average cooling rate (CR1) of 10°C/s or less and the results of Matsuda, who is silent on the cooling rate following finish rolling, are in fact unexpected and unobvious and of both statistical and practical significance (as alleged by declarant). 
The declaration provides four additional examples (a-d) all of composition of Steel Symbol A, of which examples a and b are cooled with a CR1 of 2°C/s and 9°C/s respectively, and examples c and d 11°C/s and 20°C/s respectively. Inventive examples within the present disclosure of Steel Symbol A have a CR1 of 8°C/s, with comparative example 5 of Steel Sample A cooled at a CR1 of 15°C/s. The total area fraction of ND//<111> orientation grains and ND//<100> orientation grains (Area Fraction of Specific Crystal Grains) of examples a and b are 27% and 35% respectively, of c and d are 41% and 42% respectively, and of comparative example 5 is 42% (Table 3). Comparative example 20 uses a composition of steel sample C, has a CR1 of 15°C/s and has an area fraction of specific crystal grans of 42% (Table 3). All other inventive examples within the present disclosure use a CR1 of 8°C/s and have specific crystal grain area fractions from 25-37% (Table 3). Matsuda is silent on the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains. Within the present disclosure the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains is 40% °C/s and otherwise within the inventive range have specific grain fractions of 41% and 42%, the composition of Matsuda (Table 1, [0021-43]), the microstructure disclosed by Matsuda (Table 3, [0029], [0061-63]), and the process parameters which Matsuda does disclose [0091-110], the declaration provides even more support that the steel sheet of Matsuda would either meet the claimed crystal orientation ratio, or result in a crystal grain orientation ratio that is sufficiently close that of the disclosed steel, that one of ordinary skill in the art would expect the properties to be the same. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP716.02).
Further, at most the declaration shows that a cooling rate CR1 > 10°C/s yields an area ratio up to 42%, whereas the present disclosure suggest a cooling rate < 10°C/s yields an area ratio < 40% [0009], [0051-52], [0055]. As Matsuda is silent on the cooling rate following hot rolling, the data of record does not show a difference between Matsuda and the present invention, but rather a difference between different embodiments within the scope of the steel sheet disclosed by Matsuda. 
It appears that the heading “Solid Solution C” in Table A of the declaration carries the same typographical error of the same heading of Table 3 of the disclosure as originally filed, corrected by amendment on May 13, 2020. Throughout the disclosure, solid solution C is .  

Claim Interpretation
In accordance with paragraph [0039] of the present disclosure, “granular bainitic ferrite (αB)” will be interpreted to contribute to the proportion of the claimed ferrite microstructure, and bainitic ferrite (α            
                °
            
        B) will be interpreted to contribute to the proportion of the claimed Bainite microstructure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US20110146852A1) cited in IDS dated February 7, 2018.
Regarding claims 1-5, Matsuda discloses a steel sheet (Title, [0002]). The steel sheet disclosed by Matsuda comprises a composition, which is compared with the composition expressed by the composition of the presently claimed steel sheet in the table below in mass%.
Alloying Element
Matsuda Type of Steel (Table 1)
Matsuda
Ranges
Present Claim 1

J
K
O
R


C
0.263
0.270
0.212
0.335
0.17 to 0.73 [0021]
0.05 to 0.40
Si
1.50
1.35
1.51
2.01
3.0 or less [0022]
0.05 to 3.0
Mn
2.29
2.27
2.37
2.22
0.5 to 3.0 [0023]
1.5 to 3.5

0.039
0.043
0.043
0.043
3.0 or less [0026]
1.5 or less
N
0.0036
0.0035
0.0029
0.0041
0.01 or less [0027]
0.010 or less
P
0.011
0.004
0.030
0.004
0.1 or less [0024]
0.10 or less
S
0.0010
0.0020
0.0010
0.0028
0.07 or less [0025]
0.005 or less
Nb
—
—
—
—
0.01 to 0.1 [0038]
0.00 to 0.04 or less
Ti
—
—
0.020
—
0.01 to 0.1 [0037]
0.00 to 0.08 or less
V and Ta
—
V: 0.21
—
—
V: 0.005 to 1.0 [0033]
0.0 to 0.3 in total
Cr, Cu, Ni, Sn, and Mo
Cr: 0.9
—
—
—
Cr: 0.05 to 5.0 [0032]
Cu 0.05 to 2.0 [0043]
Ni: 0.05 to 2.0 [0042]
Mo: 0.005 to 0.5 [0034]
0.0 to 1.0 in total
B
—
—
0.0011
—
0.0003 to 0.0050 [0040]
0.000 to 0.005
Ca
—
—
—
0.003
0.001 to 0.005 [0045]
0.000 to 0.005
Ce
—
—
—
—
REM: 0.001 to 0.005 [0046]
0.000 to 0.005
La
—
—
—
—
REM: 0.001 to 0.005 [0046]
0.000 to 0.005
Fe and impurities
Balance
Balance
Balance
Balance
Balance [0028]
Balance



Regarding the claimed proportions of microstructure phases, Matsuda discloses (in percent area) martensite in 10% to 90%, austenite from 5% to 50%, and polygonal ferrite as 10% or less [0029]. It is noted that paragraph [0039] (of the present disclosure) considers granular bainitic ferrite which forms as separate grains to contribute to the proportion of ferrite, as opposed to bainitic ferrite which contributes to the proportion of bainite. Matsuda discloses bainitic ferrite within upper bainite of 5% or more [0029], [0062-63]. As Matsuda discloses the bainitic ferrite proportion specifically within upper bainite and not as separate granules, the bainitic ferrite disclosed by Matsuda [0029] meets the microstructure of what is considered to be bainite in the present disclosure (paragraph [0039]), and the proportions of microstructure phases disclosed by Matsuda [0029] overlap the ranges of the claimed microstructure proportions. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Microstructure proportions disclosed by Matsuda for specific steel sheets are compared with the claimed ranges in the table below.

Matsuda Sample no. (Table 3)
Present Claim 1

20
21
25
28

Type of Steel (Matsuda Table 1)
J
K
O
R
—
Martensite
72
68
56
69
20 to 95
Ferrite
2
0
0
0
15 or less
Retained Austenite
8
10
10
10
15 or less
Bainite/second Martensite
18
22
34
21
Balance


Each of samples no. 20, 21, 25, and 28 meet the claimed microstructure proportions.

Matsuda discloses that the C content in the retained austenite (solid-solution C for particular austenite phase) is                         
                            0.70
                            %
                            =
                            7,000
                            ppm
                        
                     for the austenite phase or more [0029]. Matsuda is silent on the overall amount of solid-solution C; however, present claim 1 requires only 0.44 ppm of solid solution C. Matsuda discloses retained austenite is present in at least 5% by area [0029]. The steel which requires 7,000 ppm of solid solution C in at least 5% by area of the steel as disclosed by Matsuda [0029] would be expected to meet the claimed limitation of solid solution C of 0.44 ppm or more.
Matsuda is silent on the number of carbides present in each martensite lath and the proportion of grains for which the <100> and/or <111> directions are oriented relative to the normal direction of the steel surface as defined in present claim 1. 
Matsuda discloses forming steel sheet by hot-rolling, coiling (sheet is wound), pickling and cold rolling [0092]. Matsuda discloses completing the hot rolling temperature at 870                        
                            °
                        
                    C to 950                        
                            °
                        
                    C, and coiling (is wound) at 350                        
                            °
                        
                    C to 720                        
                            °
                        
                    C [0092]. Matsuda anneals the cold-rolled steel sheet [0095-96], cools the annealed sheet [0097], reheats (heat treats) the sheet [0101-102], during which a plating (galvanization) treatment may be performed [0105], [0109]. Matsuda follows the reheating with cooling and temper rolling (skin pass rolling) [0103]. The production steps and parameters disclosed by Matsuda [0092-109], are substantially similar to the hot rolling, coiling, pickling, cold rolling, annealing, reheating with plating, cooling and temper rolling employed in the present disclosure (present disclosure paragraphs [0049-60]). 
The number of carbides present in each lath, and the proportion of grains having a given orientation are microstructure features that are inseparable from the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has 
Regarding claim 2, steel type K disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 2, and the claimed amount of V and Ta in total falls entirely within the range Matsuda disclosed for V [0033]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 3, steel type J disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 3, and the claimed amount of Cr, Cu, Ni, Sn, and Mo in total overlaps the ranges Matsuda discloses for the optional Cr [0032], Cu [0043] Ni [0042], and Mo [0034]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claim 4 steel type O disclosed by Matsuda (Table 1) directly meets the compositions limitations of claim 4, and the claimed amount of B is identical to the range Matsuda disclosed for B [0040]. 
Regarding claim 5, steel type R disclosed by Matsuda (table 1) directly meets the compositions limitations of claim 5, and the claimed amount of Ca, Ce and La in the alternative or in combination in total overlap the range Matsuda disclosed for Ca [0045], and REM (which include Ce and La). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Arguments that a prima facie case has not been met remain unpersuasive because substantially similar structures or compositions are sufficient to establish that a substance would meet claimed properties for at least the purposes of prima facie obviousness. See MPEP2112.01(I). The present office action relies on Matsuda (US20110146852A1) which discloses a steel sheet for which chemical composition, microstructure, and process of making significantly overlap or encompass the inventive steel sheet. The significant overlap is sufficient to show that the extent to which Matsuda overlaps is substantially similar to the claimed invention as a whole, and the steel sheet defined by the overlap would be expected to meet the structure limitations of the crystal grains on which Matsuda is silent.
Applicant argues that the finish rolling conditions and the first cooling rate conditions following finish rolling specifically described in paragraphs [0051-52] are necessary to attain the limitation of present claim 1 wherein the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains is 37% or less. As stated in the response to the declaration, the data of record shows that the depending on the cooling rate CR1, steel of Matsuda would either be expected to meet the claimed grain orientation limitation or approach the orientation limitation of the present disclosure to an extent that the properties would be the same (see paragraphs [0009], [0043], [0051-55] of the present disclosure, MPEP 716.02 and MPEP 2144.05 (I) second paragraph).
Regarding the hot rolling temperatures, Matsuda discloses “Preferred conditions of manufacture are as follows. After the billet is heated to a temperature range of 1000°C to 1300°C, hot rolling is completed in the temperature range of 870°C to 950°C” [0092], which significantly overlaps the hot rolling temperatures of the present disclosure [0051]; to the extent 
Whether or not end face cracking is likely to occur does not amount to evidence that the inventive crystal grain orientation is necessary to avoid end face cracking nor can it be determined to what extent the observed cracking in the present disclosure and declaration differs from a surface in which cracking was not observed. Note that the measurement process recited in the declaration measure microstructure, grain/carbide size, crystal grain orientations, and solid solution C. Whether or not a crack is observed depends both on properties of the crack(s) (depth and width) and the equipment on which cracking defects are observed (human eye vs. microscopy for example). As it is not clear what is considered end face cracking, the result of a crystal grain orientation fraction of 40% or less (as disclosed) cannot be evaluated to determine whether the results are sufficiently different from results that of the steel of Matsuda.
Applicant acknowledges the rejection of dependent claims, but only argues limitations which the dependent claims share with independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736